Order entered March 11, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01304-CV

                            PARKWAY INWOOD, L.P., Appellant

                                                 V.

                  FIRST BANK & TRUST COMPANY, ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-04743

                                            ORDER
       We GRANT appellant’s March 10, 2015 unopposed third motion for an extension of

time to file a corrected brief. We ORDER the brief tendered to this Court by appellant on

March 10, 2015 filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE